Per curiam:

Luis A. Kortright fue convicto por la Corte Municipal de Río Piedras del delito de alterar la paz. Visto *400el caso de novo ante el Tribunal del Distrito de San Juan, éste le sentenció a pagar una multa de $5 y las costas. El acusado apeló.
 El fiscal sostiene que el recurso podría ser deses-timado por no haber hecho el apelante un señalamiento de errores específico, tal cual exige la Regla 11 de este TribunaL Un examen del alegato del apelante nos convence, sin embargo, de que en el tercer párrafo del mismo se hace un señalamiento de error lo suficientemente claro para que sepa-mos cuál es la cuestión que él realmente plantea. Como ésta ataca la apreciación de la prueba hecha por el tribunal inferior, la expondremos brevemente.
El único testigo de El Pueblo lo fue Benigno Soto, Jefe de la Detective, quien se expresó así:
“El día 6 de mayo de 1948, como a las dos de la tarde, estaba yo de servicio en la Universidad de Puerto Rico con motivo del movimiento huelgario de algunos estudiantes; entonces mientras es-taba cerca del flanco derecho de la entrada a la Universidad se acercó-hasta mí el fotógrafo de El Mundo, Sr. Casenave, y me informó que-cada vez que iba a tomar fotografías de las incidencias que sucedían allí había un policía que se bajaba e impedía que tomara las foto-grafías. El capitán Ríos era el encargado de la policía uniformada, que estaba por ahí también. Le informé que le diera conocimiento-de ello al capitán, toda vez que tenía bajo su jurisdicción algunos números de la policía en el campus de la Universidad. El habló-con el capitán Ríos. Mientras eso sucedía,.el joven Luis A. Kortright manifestó . . . ‘esos policías y esta detective son unos abusadores y unos charlatanes.’ ”
Que eso lo dijo el acusado “en un tono alto, que lo oímos y que el acusado “estaba un poco excitado, algo violento.”' Que entonces él cogió a Kortright y lo llevó ante el Fiscal Aponte y éste ordenó que se le formulara denuncia por alte-rar la paz. En el contrainterrogatorio declaró, además, que-el policía a que se ha referido, se bajaba y se ponía en cua-tro pies, y que eso lo decía el acusado en términos genera-les y no exclusivamente al policía.
*401Se anunció entonces por los fiscales .que el testimonió de otros dos testigos sería de carácter acumulativo..
La defensa presentó como testigos al fotógrafo Luis de Casenave y al propio acusado, pero la corte no dió crédito a éstos.
Aun aceptando que tan sólo la prueba de cargo fuera digna de crédito, ésta no demuestra a nuestro juicio que el delito de alterar la paz fuera cometido. El pronunciar las palabras atribuidas al acusado “en un tono alto, que lo oímos, un poco excitado, algo violento,” no es suficiente bajo todas las circunstancias de este caso para que el delito de alterar la paz se considere cometido. Véanse: Pueblo v. Pabón, 15 D.P.R. 212; Pueblo v. Ruiz, 29 D.P.R. 74 y Pueblo v. Ways, 29 D.P.R. 334.

La sentencia apelada será revocada y absuelio el acusado.